DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20, in the reply filed on December 1st, 2020 is acknowledged. Furthermore, Applicant’s election without traverse of species #3, drawn to claims 11-13 (wherein claims 1-7 and 14-20 are generic) in the reply filed on is also acknowledged.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 1st, 2020.

Regarding the Examiner Interview/Allowable Subject Matter
On February 10th, 2021, Applicant’s representative responded to a phone call made the previous day regarding a potential/proposed Examiner’s amendment. Applicant’s representative was told that a proposed Examiner’s amendment had been substantially written based on the discovered prior art (some of which will be provided below and/or cited in the PTO-892) and that it would be finalized with explanations thereof and sent on February 12th, 2021.
Unfortunately, when taking one final glance through the specification on that day, there was one aspect that had not yet been taken into consideration and upon a intended brief search discovered the primary/secondary reference that the Examiner felt could not be easily amended around.
The Examiner deeply apologizes for this oversight and inconvenience. The Examiner pledges to work with Applicant, if/when they decide to further prosecute this Application based on the direction they choose.



Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 14, 16, & 18-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chou et al. (U.S. Pub. No. 2005/0231213 A1) (hereinafter “Chou”), as evidenced by Choi et al. (U.S. Pub. No. 2007/0170857 A1) (hereinafter “Choi”) or Yang (U.S. Patent No. 6,316,734 B1) (hereinafter “Yang”).
Regarding claims 1, 5-7, 16, 18, and 20, Chou teaches a fingerprint sensor comprising a silicon substrate having a thin film circuit thereon [0027-0028], the circuit having disposed thereon a protective layer, such as in the prior art comprising a two-layer/bimorph hard layer such as silicon nitride (or diamond) and a relatively softer layer such as silicon dioxide [0007, 0010] and an improvement thereon comprising a three-layer sandwich/plurality of alternating layer structure comprising a (hard) silicon nitride (or diamond-like carbon) layer (as the first and third layers or the second layer) and a (relatively soft) silicon oxide layer (as the second layer or the first and third layers) [0032-0033], wherein both SiO2 
Regarding the total thickness of the coating, the protection layer comprises a thickness of 3 to 5 microns [0034, claim 10].
Regarding claim 19, a hydrophobic and lipophobic fluorocarbon layer is fixed to the top layer [0035] to prevent latent fingerprints from being formed thereon.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Savas, as applied to claim 1 above, in view of Miyai et al. (U.S. Pub. No. 2004/0185590 A) (hereinafter “Miyai”).
Regarding claims 3-4, Savas does not teach a hardness for the first (and third) or second layers in the coating 
Miyai teaches a fingerprint sensor, wherein hardness for a diamond-like carbon film is preferably greater than 10 GPa, such as 20 GPa [claims 23-24], wherein as applied to Savas, the soft layer would comprise a hardness of less than 10 GPa, wherein when the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 15 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Savas, as applied to claim 1 above, in view of Erhart et al. (U.S. Pub. No. 2012/0242635 A) (hereinafter “Erhart”).
Regarding claims 15 and 17, Savas does not teach the substrate as being a flexible plastic/polymer or comprising a combination of plastic/polymer and glass/silicon.
Erhart teaches a fingerprint sensor, wherein an improvement on a silicon substrate, comprises a protective layer (Figs. 6a-6b [622], 8a-8b [822], 14a-14b [1423]), thin transparent plastic film (Figs. 6a-6b [664], 8a-8b [864], 14a-14b [1464]), having a circuit layer formed over an upper surface and bonded to a glass substrate via the lower surface (Figs. 6a-6b [638], 8a-8b [838], 14a-14b [1438]).
It would have been obvious to one of ordinary skill in the art at the time of invention to form a substrate comprising combination of a flexible plastic film and a rigid glass. One of ordinary skill in the art would have been motivated to adapt an unsuitable silicon substrate to a display device [0005].

Claims 1-2, 5-7, 14-16, & 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Savas et al. (U.S. Pub. No. 2016/0111684 A1) (hereinafter “Savas”), as evidenced by Choi et al. (U.S. Pub. No. 2007/0170857 A1) (hereinafter “Choi”), or, in the alternative, claims 1-7, 14-17, & 20 are rejected under 35 U.S.C. 103 as obvious over Savas, wherein claim 17 is optionally further in view of Frye et al. (U.S. Pub. No. 2014/0331875 A1) (hereinafter “Frye”).
Regarding claims 1-2 and 5-7, Savas teaches an electronic device comprising an integrated circuit/electrode, specifically over a substrate having disposed thereon a cathode and related circuitry, such as for an OLED or PV circuit in examples [0003, 0113, 0166, 0168], comprising a multilayer protective coating comprising at least two types of layers, a first (and third) layer (type I) comprising a greater hardness, defined by compressive stress, and denser/less permeable than a second (and third) layer (type II), comprising a lower hardness, defined by tensile stress, and less dense/more permeable in a non-overlapping manner [0062, 0073-0074, 0089, 0130], wherein the method of coating deposition comprising ion bombardment allows for the use of the same base material, only changing stoichiometric composition and/or microstructure (crystal structures/orientations) to achieve the aforementioned 
Regarding claims 3-4, an example hardness range as measured by nanoindentation given for the type 2 coating is about 5 to 10 GPa and for the type 1 coating is about 8 to 16 GPa [0086-0087], which are prima facie obvious ranges. Further regarding claim 3, an example average hardness of 5 to 12 GPa could be obtained by a coating formed having type 2 and type 1 in the upper portion of the claimed ranges, wherein a prima facie case of obviousness also exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Regarding claim 14, Savas teaches the need in the art for a protective coating to be about 30 nm to 10 µm thick [0012], specifically films within the range of 100 to 1000 nm, wherein individual layers may be 5 to 200 nm thick [0061, 0062], forming an exemplary total thickness in a range from about 20 nm to about 2000 nm [0090]
Regarding claims 15-17, the substrate can be rigid, comprising glass [0022, 0113, Fig. 1B] or flexible, comprising plastic [0168-0170], wherein the combination of two known materials to form a semi-rigid substrate and/or provide the benefits of both materials is a known rationale for a prima facie case of obviousness. See MPEP 2143. I. A. Furthermore, Frye teaches a light emitting layer on a LES .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Savas, as applied to claim 1 above, in view of Oishi et al. (WO 2014/141821 A1) (hereinafter “Oishi”).
In the event that claim 3 is not made obvious as recited above, Oishi teaches an electronic device, such as an OLED or solar (PV) cell [0003], comprising a protective layer of a dense silicon oxynitride [0166], comprises a hardness measured by nanoindentation of 2 to 8 GPa, preferably 3 to 5.5 GPa [0017, 0032, 0035, 0120-0121, 0130].
It would have been obvious to one of ordinary skill in the art at the time of invention to set the upper limit (or the average total) hardness at less than 10 GPa, preferably less than 5.5 GPa, wherein modified coatings comprising a similar difference in hardness between types I and II to the example embodiment would be within or close to the claimed range. One of ordinary skill in the art would have been motivated to improve durability, planarity, flexibility, barrier properties, dark spot resistance, and fault tolerance [0009, 0023, 0027, 0120-0121, 0035].

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Savas, as applied to claim 1 above, in view of Moraes et al. (“Thermal conductivity and mechanical properties of AlN-based thin films”) (hereinafter “Moraes”).
Regarding claims 11-13, while Savas teach the use of precursors to aluminum nitride and/or titanium nitride, it is not taught how their crystalline structures and/or composition would have affected their use as a type I and type II coating.
Moraes teach that by varying processing conditions aluminum nitride films form 001 normal (Fig. 5) wurtzite crystalline structures comprising the hardest coatings having the greatest compressive 
It would have been obvious to one of ordinary skill in the art at the time of invention to alter the processing conditions of metallic nitrides comprising aluminum nitride (and titanium nitride) to alter the hardness/compressive stress to achieve a type II layer comprising an amorphous or relatively more randomly oriented wurtzite microstructure and a type I layer comprising a 0001 oriented wurtzite microstructure (pg. 225304-6).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Savas, as applied to claim 1 above, in view of Chou et al. (U.S. Pub. No. 2005/0231213 A1) (hereinafter “Chou”).
Regarding claims 18-19, while Savas teaches the protective layer system as used for any type of integrated circuit that requires hermetic protection from the environment [0003, 0018, 0048], Savas does not teach the thin film circuitry as comprising a fingerprint sensor or a protective coating layer further comprising a fluoropolymer or fluorochemical deposited or grafted on the top surface of the protective coating system.
Chou teaches a fingerprint sensor comprising a multilayer protective layer comprising first and third layers as having a compressive or tensile stress and a second layer comprising the other of tensile or compressive stress [0032-0033], wherein in order to prevent latent fingerprints after use a hydrophobic and lipophobic fluorocarbon layer is used on the top surface of the protection layer structure [0025].
It would have been obvious to one of ordinary skill in the art at the time of invention to apply the cost effective system modifying processing conditions of a single hard base material, such as silicon 
It would have been obvious to one of ordinary skill in the art at the time of invention to use a fluorochemical/fluoropolymer layer atop a protective layer in a fingerprint sensor. One of ordinary skill in the art would have been motivated to prevent latent fingerprints after use [Chou; 0025].

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The Examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        February 19th, 2021